DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
  The information disclosure statement(s) (IDS) submitted on 2/3/2022 has been considered by the examiner.

Claim Objections
Claims 4, 9, 18,  objected to because of the following informalities:  Claim 4 recites in line 3 “has concentration of oxygen”. It appears the word “a” should be between “has” and “concentration”.    Claim 9 recites “portion having bearing surface”  in line 5. It appears the word “a” should be between “having” and “bearing”.    Claim 18 recites “comprising zirconium or zirconium alloy”  in lines 2 and 4. It appears the word “a” should be between “zirconium” and “zirconium alloy” in each case.   Claim 18 also recites “portion having bearing surface”  in line 5. It appears the word “a” should be between “having” and “bearing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the metallic state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by revising to “a metallic state”.
Claim 7 also recites “an oxygen-containing zirconium alloy overlaying said ceramic layer”.  However, claim 1 recites “ceramic layer in contact with and overlaying said diffusion hardened zone and comprising a surface of said medical implant”.  If the ceramic layer comprises a surface of the implant it is not clear how the oxygen-containing zirconium alloy can be overlaying the ceramic layer which is the surface layer.  Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 7,550,209 B2. Claim 7 anticipates all of the limitations of claim 1.  Instant claims 1-20 are alternatively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 12 and 14-18 of U.S. Patent No. 7,550,209 B2 in view of Oliveira et al “Electrochemical studies on zirconium and its biocompatible alloys Ti-50 Zr at.% and Zr-2.5Nb wt. % in simulated physiologic media”, and/or Hunter et al (US 2002/0042656 A1). Instant claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are essentially identical to claims 1, 2, 4, 5, 6, 7, 8, 9, and 10 of US Patent 7,550,209 B2 respectively except the limitation “a substrate comprising a zirconium-niobium alloy” is not included in the independent claim 1 of US Patent 7,550,209 B2 which expresses the substrate as “a biocompatible metal or metal alloy”.  However, Oliveira teaches a zirconium-niobium alloy as a biocompatible material designed and developed for use in orthopedic implants due to the unique combination of high tensile strength and low elasticity modulus with a corrosion resistance superior to that of previously developed alloys, while having the necessary mechanical resistance for implants (p 398).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zirconium-niobium alloy as taught by Oliveira as the biocompatible alloy of US Patent 7,550,209 B2 to provide high tensile strength, low elasticity modulus, a corrosion resistance superior to that of previously developed alloys, and the necessary mechanical resistance for implants.  Regarding claims 10 and 11, US Patent 7,550,209 B2 does not claim a hip knee, shoulder, elbow or spinal implant.  However, Hunter teaches orthopedic implants of zirconium alloys used as hip knee, shoulder, elbow or spinal implant (Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the implant of US Patent 7,550,209 B2 as any of a hip knee, shoulder, elbow or spinal implant.  Instant claim 12 is anticipated by claim 16 of US Patent 7,550,209.  Instant claim 12 is identical to claim 11 of US Patent 7,550,209 except for the limitation “a substrate comprising a zirconium-niobium alloy” which is included in claim 16.   Instant claim 12 is alternatively obvious over claim 11 of US Patent 7,550,209  in view of Oliveira for the same reasons as set forth above for claim 1. Instant claims 13-18 are identical to claims 12 and 14-18 of US Patent 7,550,209 and are therefore also obvious over Oliveira for the same reasons as set forth above regarding instant claims 1 and 12.  Regarding instant claims 19 and 20, as with instant claims 10 and 11, US Patent 7,550,209 B2 does not claim a hip knee, shoulder, elbow or spinal implant.  However, for the same reasons as set forth above with regard to instant claims 10 and 11, instant claims 19 and 20 are obvious over US Patent 7,550,209 claim 12  in view of Oliveira and Hunter.  



Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Davidson (US 5,037,438). 
Regarding claims 1, 3-7, 12, and 14-16, Davidson teaches orthopedic implants (abstract) comprising a substrate comprising a 80-100% zirconium or zirconium alloy, the zirconium alloy substrate may include 2-3 wt. % (at least 1 % w/w) niobium as in claims 6 and 16 (col 5, lines 15-34 and col 6 line 38) (zirconium-niobium alloy), a diffusion hardened zone in contact with the substrate and including the zirconium alloy substrate metal and oxygen as a diffusion hardening species (col 5, lines 47-49), and a ceramic layer in contact with the diffusion hardened zone (claim 1). The ceramic layer has a preferred thickness of 1 to 5 microns (col 5, line 68), but larger thickness of 9, 10, 14, and 7 microns are taught depending on the process of formation used (col 6, lines 7-13 and 27-34 ). Therefore, as the ceramic layer itself is taught with values of 5 microns or greater, the total thickness of the ceramic layer and underlying diffusion hardened zone may be 5 microns or greater (further, see Applicant's specification at paragraph [0009] for acknowledgment of a total thickness of 7 microns). 
Davidson does not expressly teach a diffusion hardened zone of greater than 5 or 10 µm or a layered structure comprising at least two distinct layers under metallographic analysis, the layered structure characterized by: a first layer directly below the ceramic layer, wherein the first layer is predominantly alpha phase zirconium; an interface between the first layer and the ceramic layer; and a second layer directly below the first layer.
However, the ceramic layer of Davidson may include defects when formed at higher oxidation temperatures over longer oxidation timeframes (col 6, lines 3-5), but is considered to be substantially defect-free as claimed with respect to the embodiments taught as being suitable for the intended use. 
Regarding the thickness of the diffusion hardened zone, Davidson teaches application of heat over time in ranges overlapping that taught by Applicant (specification paragraphs [0025] to [0029],  Davidson at col 5, lines 62-63 and col 6, lines 7-13 and 27-34). As like materials are used in a like manner, the formation of the diffusion hardened zone of Davidson is expected to occur as claimed to produce a first layer of predominantly alpha phase zirconium and a second layer in the diffusion hardened zone as in claims 3 and 12 and the range for the thickness of the diffusion hardened zone of Davidson is expected to overlap that claimed. In the alternative, the value of 2 microns Applicant provides in paragraph [0009] of the present specification is substantially close to that of the instant claims (greater than 2 microns) such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985) as in claim1. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the diffusion hardened zone with the amount and duration of heat applied for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). More particularly, as Davidson teaches varying the amount and duration of heat applied with ranges overlapping that taught by Applicant as noted above, it would be obvious to one of ordinary skill in the art to find the optimum values for each resulting in a thickness range overlapping the claimed ranges. 
Additionally, Davidson teaches oxygen is the diffusion hardening species as in claim 8) in the diffusion hardened zone (col 5, lines 47-49). As the oxygen's source is the ceramic oxide layer overlying the substrate, the oxygen will diffuse toward the substrate due to the applied heat resulting in a concentration which decreases in the direction of the substrate (as in claim 12 and 14). Davidson teaches application of heat over time in ranges overlapping that taught by Applicant to produce the diffusion hardened zone (specification paragraphs [0025] to [0029], Davidson at col 5, lines 35-49, 62-63 and col 6, lines 7-13 and 27-34). As like materials are used in a like manner, the formation of the diffusion hardened zone of Davidson is expected to occur to produce a decrease in hardness profile according to a function definable by one of the functions claimed (as in claims 5 and 15). 
Regarding claims 8, and 17, Davidson teaches all the limitations of claims 1 and 12 including oxygen as the diffusion hardening species in the diffusion hardened zone (col 5, lines 47-49) as indicated above.  Davidson further teaches the zirconium alloy substrate may include titanium and hafnium (col 5, lines 24-26). 
Regarding claims 9 and 18, Davidson teaches all the limitations of claims 1 and 12  and a first implant portion and a second implant portion, each with a bearing surface sized and shaped to engage or cooperate with each other is taught (Fig. 2). 
Regarding claims 2 and 13, Davidson teaches all the limitations of claims 1 and 12 and as noted above diffusion zone thicknesses of 1.5 to 2 microns are taught for oxide coatings of 5 microns in thickness. Additionally, Davidson teaches additional heat and treatment time may be used to form thicker oxide films (col 6, lines 1-9). As the diffusion zone will grow in thickness with the additional treatment time and higher heat applications due to the diffusion action itself, and as the heat temperatures and treatment times disclosed overlap that taught in the present application as noted above, the range of thickness of the diffusion zone is expected to overlap the claimed range of greater than 10 µm. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the diffusion hardened zone with the amount and duration of heat applied for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). More particularly, as Davidson teaches varying the amount and duration of heat applied with ranges overlapping that taught by Applicant as noted above, it would be obvious to one of ordinary skill in the art to find the optimum values for each resulting in a thickness range overlapping the claimed ranges. 
Regarding claims 10-11 and 19-20, Davidson teaches all the limitations of claims 1 and 12  and further teaches the orthopedic implants applicable as knee elbow and hip joints etc. (abstract and col 6 lines 45-49).
Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103(a) as unpatentable over Oliveira et al “Electrochemical studies on zirconium and its biocompatible alloys Ti-50 Zr at.% and Zr-2.5Nb wt. % in simulated physiologic media” in view of Dong et al (US 6,833,197 B1). 
Regarding claim 1, Oliveira teaches an alloy of Zr-2.5Nb wt.% with an oxide coating may be used for orthopedic implants (p. 398). 
Oliveira  does not teach a diffusion hardened zone or a defect free ceramic layer.
However, Dong teaches a zirconium alloy with a pore-free (defect free) surface having an oxide layer with a thickness of 0.2 to 2.0 µm on (in contact with) an oxygen diffusing element (diffusion hardening species) diffusion zone with a depth of 5 to 50 µm (thickness of 3-48 µm and total thickness of the ceramic layer and diffusion zone of greater than 5 µm) which provides improved tribological behavior such as reduced friction and a strengthened diffusion zone with an adherent oxidized layer (col 2 line 61 – col 3 line14).  
Since Oliveira teaches the Zr-2.5Nb wt. % orthopedic implants, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusion zone and oxide layer as taught by Dong on the Zr-2.5Nb wt. % alloy in place of the oxide layer of Oliveira to provide a strengthened diffusion zone and adherent oxide layer with a reduced friction surface which would be beneficial for orthopedic implants particularly since orthopedic (skeletal) structures have mating parts that would benefit from a low friction and high strength coating.
Regarding claims 12, 14-15, Oliveira teaches an alloy of Zr-2.5Nb wt.% with an oxide coating may be used for orthopedic implants (p. 398). 
Oliveira  does not teach an alpha zirconium, a diffusion hardened zone or a defect free ceramic layer.
However, Dong teaches a zirconium alloy which may be an alpha zirconium alloy with a pore-free (defect free) surface having an oxide layer with a thickness of 0.2 to 2.0 µm on (in contact with) an oxygen diffusing element (diffusion hardening species) diffusion zone with a depth of 5 to 50 µm (thickness of 3-48 µm and total thickness of the ceramic layer and diffusion zone of greater than 5 µm) which provides improved tribological behavior such as reduced friction and a strengthened diffusion zone with an adherent oxidized layer (col 2 line 61 – col 3 line14).  Dong teaches the ceramic layer comprises a secondary phase as shown by the different shades in (Fig. 2); and, the diffusion hardened zone has a layered structure which comprises at least two distinct layers (Fig 2) and although not clearly defined, is expected to comprise under metallographic analysis, the layered structure characterized by: a first layer directly below the ceramic layer, wherein the first layer is predominantly zirconium; a second layer directly below the first layer (Fig. 2) based on the controlled diffusion of the oxidizing species in the step of heating in a vacuum or inert gas for a stronger coating.  Dong teaches the compound layer may comprise 50% by weight of oxides.  As seen in the figures 2 and 4-6 the hardness and thus the diffusing species (oxygen) decreases with the depth of the diffusion hardened layer according to a function as claimed.
Since Oliveira teaches the Zr-2.5Nb wt. % orthopedic implants, and Dong teaches the Zr may be alpha Zr, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusion zone and oxide layer as taught by Dong in place of the oxide layer of Oliveira with alpha Zr as the Zr-2.5Nb wt. % alloy of Ovileira to provide a strengthened diffusion zone and adherent oxide layer with a reduced friction surface which would be beneficial for orthopedic implants particularly since orthopedic (skeletal) structures have mating parts that would benefit from a low friction and high strength coating.  Because the top material may comprise 50% oxide and the oxide amount would be lower in the diffusion zone, it would be expected that the first layer of the diffusion zone would contain less than 50% oxide and thus be predominantly alpha zirconium.
Regarding claims 2 and 13, Oliveira and Dong teach all of the limitations of claim 1 and as indicated above Dong teaches the diffusion zone with a depth of 5 to 50 µm (thickness of 3-48 µm which overlaps greater than 10 µm).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusion zone with a thickness of 3-48 µm overlapping the instant claimed range of greater than 10 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 3, and 7, Oliveira and Dong teach all of the limitations of claim 1 and Dong teaches the ceramic layer comprises a secondary phase (Fig. 2); and, the diffusion hardened zone has a layered structure comprising at least two distinct layers (Fig 2) under metallographic analysis, the layered structure characterized by: a first layer directly below the ceramic layer, wherein the first layer is predominantly zirconium; an interface between the first layer and the ceramic layer (Fig. 2); and; a second layer directly below the first layer (Fig. 2) based on the controlled diffusion of the oxidizing species in the step of heating in a vacuum or inert gas for a stronger coating.  Dong teaches the top layer (oxide layer) may comprise 50% by weight of oxides (col 3 line 6).  Because the top material may comprise 50% oxide and the oxide amount would be lower in the diffusion zone, it would be expected that the first layer of the diffusion zone would contain less than 50% oxide and thus be predominantly alpha zirconium.
Regarding claims 4-5, Oliveira and Dong teach all of the limitations of claims 3 and 12 as indicated above and Dong teaches the diffusion hardened zone and thus the hardness and oxygen concentration which creates the hardness may have a sigmoid function (col 1 lines 17-18) hardness profile and thus oxygen diffusion profile that represents a function as claimed. (Figs 2 and 4-6). 
Regarding claims 6 and 16, Oliveira and Dong teach all of the limitations of claims 3 and 12 and as indicated above Oliveira teaches an alloy of Zr-2.5Nb wt.% (at least 1% Nb) as a substrate for an orthopedic implant (p 398). 
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as unpatentable over Oliveira et al “Electrochemical studies on zirconium and its biocompatible alloys Ti-50 Zr at.% and Zr-2.5Nb wt. % in simulated physiologic media” in view of Dong et al (US 6,833,197 B1) further in view of Hunter et al. (US 2004/0122524 A1) referenced as (Hunter ‘524). 
Regarding claims 8 and 17, Oliveira and Dong teach all of the limitations of claims 1 and 12 and teach oxygen as the diffusion hardening species.
Oliveira and Dong do not teach the substrate further comprises titanium, tantalum or hafnium or any combination thereof.  
However, Hunter ’524 teaches orthopedic implants comprising zirconium substrates often have niobium as an alloying element and further teaches that hafnium and titanium are common elements present in zirconium alloys [0046].  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Zr-2.5Nb wt. % alloy with hafnium and/or titanium elements present in the alloy since they are commonly found as such.  
Claims 9-11, and 18-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Oliveira et al “Electrochemical studies on zirconium and its biocompatible alloys Ti-50 Zr at.% and Zr-2.5Nb wt. % in simulated physiologic media” in view of Dong et al (US 6,833,197 B1) further in view of Hunter et al. (US 2002/0042656 A1) referenced as (Hunter ’656) . 
Regarding claims 9-11 and 18-20, Oliveira and Dong teach all of the limitations of claims 1 and 12.
Oliveira and Dong do not teach a first implant portion comprising zirconium or zirconium alloy, said first implant portion having a bearing surface; a second  implant portion comprising zirconium or zirconium alloy, said second implant portion having a bearing surface; wherein the bearing surface of said first implant portion and the bearing surface of said second implant portion each have a size and shape to engage or cooperate with one another.
However, Hunter ‘656 teaches orthopedic implants [0002] such as a knee implant (Figs 3-4) and a hip implant (Figs 1-2) comprising a first implant portion, having a bearing surface; a second  implant portion having a bearing surface; wherein the bearing surface of the first implant portion and the bearing surface of said second implant portion each have a size and shape to engage or cooperate with one another.
Since Oliveira teaches the alloy as useful for  orthopedic implants, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a knee or hip joint as shown by Hunter ‘656 as the orthopedic implant of Oliveira and Dong comprising a Zr-2.5Nb wt.% substrate with an oxide layer and diffusion hardening zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784